LAVERY, J.,
concurring. I concur with the result reached by the majority. I write separately, however, because I believe the decision of the board can be affirmed without addressing the issue of impairment to the plaintiffs whole person.1 The facts of this case do not require that we address the question of a permanent impairment to the whole person.
The following additional facts are necessary to understand the procedural history of this case. In April, 1993, the plaintiff sought additional workers’ compensation benefits on the theory that either (1) he was totally disabled or (2) that he had suffered additional permanent partial impairment amounting to 10 percent of the whole person by virtue of hypertension, 45 to 50 percent loss of use of the dominant hand and 40 to 45 percent loss of use of the nondominant hand. Following a hearing, the commissioner issued a finding and award in which he made the following findings based on the subordinate facts in the award. The plaintiff has a 5 to 10 percent impairment of the skin as it relates to the whole person, using the Guides to the Evaluation of Permanent Impairment (4th Ed. 1993), published by the American Medical Association. The plaintiffs permanent partial impairment substantially flows from the 1977 compensable injury involving the defendant *303employer. The plaintiff has not looked for work since January, 1987. Even though he has reading and writing limitations,2 the plaintiff has a residual earning capacity. Because of the plaintiffs age, lack of skills and limited education, the permanent physical impairment has had an effect on him that is greater than on other individuals. The commissioner found that the plaintiff is entitled to additional compensation due to the permanent partial impairment. The commissioner concluded that the plaintiff was entitled to additional compensation benefits of 78 weeks, for which the employer was due a credit of 48.4 weeks.
The issue before us is whether the plaintiff should be awarded additional compensation because he has lost the use of his hands or whether he suffers a permanent partial impairment of his whole person because of the debilitating, chronic condition of the skin on his hands. This case is on point with and controlled by Misenti v. International Silver Co., 215 Conn. 206, 575 A.2d 690 (1990). In Misc.li, the plaintiff suffered dermatitis on both of his hands as a result of his exposure to chemicals and mechanical friction during the course of his employment as a plumber at the defendant’s place of business. As a result, the plaintiffs hands were “permanently partially disabled, in that restricted motion and desensitization of the hands and fingers prevent use of the hands for work . . . .’’Id., 208.
The Misc.li employer challenged the commissioner’s award contending that the plaintiff “had failed to establish a disability of his hands, as opposed to his skin, and that he was therefore not entitled to recover specific benefits for impairment of his hands”; id.; because the origin of the disability was “dermatological, rather than *304orthopedic or neurological.” Id., 209. The plaintiff before us now makes the opposite argument. He claims that he is unable to move his hands and fingers as a result of a disabling condition of his skin and seeks an award for the condition of his skin. The commissioner made no finding that the skin on other parts of the plaintiffs body was affected.3
The truth of the matter is that the plaintiff is disabled because he cannot use his hands. A hand is a body part comprised of multiple organ systems, including circulatory, dermatological, neurological and orthopedic. An injury or disease affecting any one of those organ systems could render a plaintiffs hands disabled. General Statutes § 31-308a provides compensation for the loss of the use of a member or organ. The commissioner made no finding that the plaintiff lost the use of his skin. The commissioner found that the plaintiff lost the use of his hands due to a skin condition. For this reason, I would affirm the decision of the board.

 The board and the majority use the term “whole man,” which I believe to be as outdated as the term “workmen’s compensation.” The term “whole body” is used by our courts in personal injury actions. See Quednau v. Langrish, 144 Conn. 706, 716, 137 A.2d 544 (1957) (Daly, J., dissenting); Fazio v. Brown, 14 Conn. App. 289, 291, 540 A.2d 1065 (1988), rev’d on other grounds, 209 Conn. 450, 551 A.2d (1989). The term “whole person” is used by the American Medical Association. See Guides to the Evaluation of Permanent Impairment (4th Ed. 1993), published by the American Medical Association.


 The subordinate facts found by the commissioner demonstrated that the plaintiff has an eighth grade education, has third grade reading skills and sixth grade mathematics skills. Also, automobile transmission repair work exacerbates the plaintiffs skin problems.


 We need not decide here the type of award a work-related injury affecting the skin of an employee’s entire body would require.